Title: To James Madison from William A. Burwell, 21 March 1814
From: Burwell, William A.
To: Madison, James


        
          Sir,
          Washington March 21st 1814
        
        The enclosed letter is from the Pt of the Farmers Bank Lynchbrg Va, a man of considerable experience in trade, & of an excellent character; coming from an interior part of the country, but nevertheless extensively engaged in commerce. I hope it will not be consider’d improper to submit its contents to your consideration; I will however observe that altho the extent of the evil may be admitted, I think he attributes more to the Embargo than is justly chargeable to it; it is not the less important to counteract it, if that can be done by the Gov’t without compromitting the Interests of the Nation. I apprehend the balance existed against the Banks prior to the E’go—& the recent run upon them is to be traced to the effort to defeat the loan, or to the irritation which seeks by pressure upon other portions of the country to produce its repeal; I will thank you to return the letter after reading it. Yours respectfully
        
          W. A Burwell
        
      